WRIGHT, J.
The case cited from the 10th John. 418, decided merely a question of variance; the declaration in that case described the note as containing the words, for value received, while the note offered did not contain the words. We do not see its application to the case before us. If the note was not negotiable, it is not within the law merchant, and if there be a special endorsement of a guarantee upon it, the party having so elected to make it, must abide by the contract, as he has made it. He cannot abandon a subsisting contract, and resort to the common counts. When the note was admitted to the jury, it was competent evidence, applicable to some of the counts. That it was not afterwards withdrawn, is not, as we perceive, injurious to the defendant, as the jury were instructed not to regard it as a ground of the plaintiff’s recovery. What other evidence was given to warrant the jury in finding on the money counts, for the plaintiff, is not shown by the record, nor is it complained of that the court refused a new trial. It is not our province now to inquire whether the jury found right. If there *388was error, as there probably was, yet on the case disclosed in this record the error is not before us.
The judgment is affirmed, with costs.